The offense is possessing beer in a dry area for the purpose of sale; the punishment, a fine of $100.00.
Fred W. Winch, an inspector of the Texas Liquor Control Board, testified that he bought eight 12-ounce cans of beer from appellant in Scurry County on the 24th of June, 1940. It was shown by agreement that the county was a dry area. Testifying in his own behalf, appellant denied the sale.
No bills of exception are brought forward.
The evidence is deemed sufficient to support the conviction.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.